Title: To James Madison from William Grayson, 22 November 1785
From: Grayson, William
To: Madison, James


Dear Sir,
New York. Nov. 22nd. 1785.
I wrote you by the last Post, since which other letters have arrived from the gentleman therein mentioned. They came by the last packett; and one is dated as late as the 15th. of September last. In it however there is no mention of the Algerine War. Mr. Jefferson has also wrote by the french packett, but his letter is of an old date. There has been a conference with Mr. Pitt.
That gentleman thinks the war could make no change in the nature of the debts due by or to the citizens or subjects of either country; that the interest is as much due as principal; that the Brittish lawyers hold this opinion. In answer Mr. A. observes the lawyers in America hold a very different opinion respecting the War, and that no jury from New Hamshire to Georgia would allow interest during the war. That the war put an end to all laws and government, consequently to all contracts made under those laws. That it is a maxim of law that a personal right or obligation once destroyed is lost forever: that the treaty & new laws were necessary for the restoration of the contracts or obligations; that the contracts could not be said to have had any existence during the War. Mr. Pitt replied, that if these were the ideas in America, it was necessary there should be some new stipulation respecting the subject.
With respect to the negroes he acknowledged that this was so clear a case, as that satisfaction ought to be made therefor, as soon as the number carried off could be made appear. To this Mr. A. replied, that Colo. Smith who had transacted the business with Sir Guy Carleton could evince it by documents then ready to be produced. He acknowledged also with respect to Mr. A’s. construction of the Armistice there could be no great difficulty: that with reguard to the Posts it was so connected with other matters as not to be decided on singly. As to the commercial treaty there seems to have been a great difference of sentiment; Mr. A. is of opinion that nothing will be done shortly. Mr. Pitt however has promised that during the recess of parliament he will turn his thoughts to those subjects. Mr. A. thinks that the reason why the Elector of Hanover came into the Confederation agt. the Emperor was to preserve peace, in Europe, on our accounts. I need not observe he is a strong advocate for restrictions on their commerce. I have been detained here longer than I expected, waiting to forward some documents which I concieved might be of advantage to our State; & which I have had more difficulty in procuring than I at first expected.
I have by this post sent the aggregate amounts in specie value of the advances to each State; by which it will appear that our State has had but little comparatively. The Union in fact owe her a million of dollars & upwards on this account provided she has made equal exertions in other respects; that is to say she has recieved a million less than her fœderal proportion. It is said however that no advantage can be immediately derived from this circumstance, as it is contended that the interest on all these sums is suspended till the final settlement of accounts by the resolution of the 3rd. of June 1784. This same resolution then holds out an additional temptation for prolongating the settlement. Rhode Island has had a million of dollars; is it likely then to suppose the wishes for the arrival of a period when she is to account? The same observation will apply to those who are similarly circumstanced. It will be difficult then when Virginia meets with embarrassments to get them removed by Congress.
Virginia has a demand (in opposing Lord Dunmore) of £400,000 Virga. money incurred from Sepr. 1775 to December 1776: which I do not know is supported by any resolution of Congress. It is true she has the same reason to have it allowed as Massachuzetz. Besides there are resolutions of Congress which direct assistance which assistance Congress says shall be paid: however it is said here that all this goes for nothing. This subject of our public accounts deserves great consideration. I hope you will [con]sider this letter as confidential & remain Yr. Affect. friend & Most Obedt. Servt.
Willm. Grayson
